Case: 1:18-cv-04542 Document #: 50-8 Filed: 01/10/20 Page 1 of 6 PagelD #:257

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
ROWENA DZIUBLA, )
Plaintiff,
vs Case No. 1:18-cv-4542
J.C. ANDERSON, INC. and PETER
ERLING JACOBSEN, )
Defendants.

DEFENDANT PETER ERLING JACOBSEN’S EXPERT DISCLOSURE

 

COMES NOW Defendant, Peter Erling Jacobsen, and pursuant to Rule 26(a)(b),
Fed.R.Civ.P., makes the following disclosure to Plaintiff:
L. Rule 26(a)(2)(B) Disclosures. The following expert may be used at trial to present
evidence under Rules 702, 703, or 705, of the Federal Rules of Evidence:
a. Nancy Lopez, Professional Golfer
4421 S.W. Parkgate, Blvd.
Palm City, FL
34990
Disclosure attached pursuant to Rule 26(a)(2)(B), Fed.R.Civ.P.
2. Defendant reserves the right to call any and all expert witnesses endorsed by the
Plaintiff or Co-Defendant. Defendant reserves the right to call any and all experts necessary to

rebut or impeach as necessary the evidence offered by the Plaintiffs.

Respectfully Submitted,

PRETZEL & STOUFFER, CHARTERED

By:/s/ Edward B. Ruff, JI
Edward B. Ruff, IN/ARDC#6181332

EXHIBIT

8

tabbies*
Case: 1:18-cv-04542 Document #: 50-8 Filed: 01/10/20 Page 2 of 6 PagelD #:258

Edward B. Ruff, I

Maithew J. Egan

Michael P. Turiello

Mary H. Cronin

PRETZEL & STOUFFER, CHARTERED
One S Wacker Drive

Suite 2500

Chicago IL 60606
312-578-7450

312-578-7432

312-578-7507

312-578-7458

312-346-8242 (Fax)
eruff@pretzelstouffer.com
megan@pretzelstouffer.com
mturiello@pretzelstouffer.com

mcronin@pretzelstouffer.com
Case: 1:18-cv-04542 Document #: 50-8 Filed: 01/10/20 Page 3 of 6 PagelD #:259

CERTIFICATE OF SERVICE
The undersigned certifies that Defendant’s Expert Disclosures pursuant to Federal Rule of Civil
Procedure 26(a)(2)(B) were provided electronically this 14th day of August 2019, to all parties of record.

Parties that have not filed their appearances will receive these Answers via regular e-mail.

Counsel for Plaintiff
Arthur R. Ehrlich

Samm Sedaei

Law Offices of Goldman & Ehrlich, Chtd.
20 S. Clark Street, Suite 500

Chicago, IL 60603

(312)332-6733

Arthur@GoldmanEhrlich.com
Sam@GoldmanEhrlich.com

Counsel for J.C. Anderson, Inc.

Eugene A. Boyle

Michelle Olson

Vedder Price P.C.

222 N. LaSalle St., Suite 2600
Chicago, IL 60601
(312)609-7500

eboyle@vedderprice.com
colie@vedderprice.com

Counsel for Peter Erling Jacobsen

James C. Pullos

Shannon M. McNulty

Clifford Law Offices

120 N. LaSalle, 31% Floor

Chicago, IL 60602

(312)977-4511

j¢p@cliffordlaw.com

smm@cliffordiaw.com
s/ Mary H. Cronin ;
Mary H. Cronin (IL Bar No. 6285991)
Pretzel & Stouffer, Chartered
One South Wacker Drive - Suite 2500
Chicago, Illinois 60606
Telephone: (312) 578-7450
Fax: (312) 346-8242
E-Mail: mcronin@pretzel-stouffer.com
Attorney for Peter Erling Jacobsen
Case: 1:18-cv-04542 Document #: 50-8 Filed: 01/10/20 Page 4 of 6 PagelD #:260

The Expert Report of Nancy Lopez

]) Opinions and Findings.

After reading the depositions of the people that were present at the outing, I believe that Peter
Jacobsen was doing his job as the professional guest and was entertaining and showing Ms.
Dziubla the correct way to chip a shot to the green. When you are teaching you will at some
time make contact with the person that you are instructing. You have to be hands-on to help
someone that has hardly played golf and does not know golf terms. It is my opinion that Peter
Jacobsen did not harmfully or offensively touch Rowena Dziubla when he showed her how to hit
a chip shot. The manner in which Peter Jacobsen provided golf instruction to Plaintiff was
consistent with how a golf instructor is supposed to provide golf instruction. I provide golf
instruction and it is IMPOSSIBLE to NOT make contact with a person while providing golf
instruction. When giving chipping instruction, you might touch the shoulders, back, hands and
even hips to show someone how to line their body up to the target. Sometimes you even have to
wrap your arms around the person, which will mean that you might be leaning into their buttocks
area.

I am aware and familiar of the joke that Peter Jacobsen told on the golf course. It in no way has
any sexual innuendos. It is talking about golf clubs. If you do not play golf, you might not know
those golf terms. When I am teaching, I try to make that person feel more comfortable. I may
tell a joke or say something funny to everyone standing around. I want that person to have fun in
learning the game of golf and not be so serious. I want to grow the game every day that I teach.
That is precisely what Mr. Jacobsen did to help Ms. Dziubla become at ease during the
instruction he provided to her.

I have been a golfer since J was 8 years old. I was a professional for almost 30 years and still
make a living as a professional golfer at corporate events, charity events, and teaching events. I
still play some on the women’s senior tour called the Legends Tour. Since the time I started
playing golf, I received lessons only from my father and as I got older, I was always looking for
good tips from professional golfers that I met along the way through my career, which included
males. I learned to teach from these experts of the game. Sometimes when taught, these
professionals had to touch me physically to show me the correct stance, grip and swing. Or just
to adjust a position of my hands or feet or hips. I am a member of the T&CP (Teaching and Club
Professionals). I have my own company called Nancy Lopez Golf Adventures. I teach with 2
other T&CP professionals. We take people that want to learn the game from all over the world
and teach them what they want to learn and get better at golf. I physically have to make contact
with them to show them the correct stance, hand position, and directional position of their hips
and shoulders. It is very natural to do that because if they are just learning to play golf, most
people do not know golf terms. You also want to make sure they do not take the club back too
far and hit you, I know from experience. I show them to make a small swing you usually touch
their arms and complete body, because you wrap your arms around them.

1 The facts or data considered by the witness in forming them.

The deposition testimony of Plaintiff Rowena Dziubla and attached exhibits;
- The deposition testimony of Peter Erling Jacobsen and attached exhibits;
Case: 1:18-cv-04542 Document #: 50-8 Filed: 01/10/20 Page 5 of 6 PageID #:261

- The deposition testimony of Michael Power and attached exhibits;
- The deposition testimony of Michael Yazbec and attached exhibits;
- The declaration of Chad Crane;

- The declaration of Timothy Le;

- The declaration of Abby Radoha;

- The declaration of Kacper Stojowski;

- The declaration of Jim Schumacher;

- The video of Peter Jacobsen,

II Any exhibits that will be used to summarize or support them.

None at this time.

IV) The witness's qualifications, including a list of all publications authored in the previous
10 years.

Please see the attached exhibit 1.

Vv) A list of all other cases in which, during the previous 4 years, the witness testified as an
expert at trial or by deposition.

None.

VI) A statement of the compensation to be paid for the study and testimony in the case.

I am compensated $250.00 per hour for my work as an expert.

/s/Ms. Nancy Lopez
Case: 1:18-cv-04542 Document #: 50-8 Filed: 01/10/20 Page 6 of 6 PagelD #:262

WOd}JOBWSUDAIEIS or CVZ6L ‘ZZ6L) SCiysUOIdWeYD INajJeWY 4OIUNS SHID SN TUCO ®

SI90-0S9 (91Z) Zi Be Je diusuoidweys inajewe 31e]s OdIXepW MAN BU UOAA

Juswaebeuep sods au0jsal!p ie CLLOZ) Ses0uoY JUSWeUINO] jeUOWAaYW
Ades jjer JoejUOD aseajd ‘uoHeuUOjUt sIOW 104

COO0Z) PARMY SITIOW WO! PIO

(866L) Puemy seuor gog vOSN

(Z86L} QaeMY |eLUOWAaP, URWAH Of4

(Z86L) PIEMY []]2MOd SISNOW PUR WRIA VOd7

(S861 ‘8Z6L) Jee, aUi JO alajyly ajeBWay Ssaig paleloossy

(S86L ‘6461 ‘8261 4e8,A BU} JO 4aAP|g ajeW3a4 VWMO

(S861 ‘6/6L ‘8Z6L) Aydol aieA anol YOd7

(S86L ‘S86L ‘6261 ‘8/61) 428A BU] JO JAAR |q INOL WOd7

(S86L ‘6ZEL ‘BLED 4euul Asuop; INO, WOd7

(8Z6L) 422A BY} JO B1I4OON YWOd7

(Z86L) BE}IONPU! BWeZ JO |JEH {JOD POM
(4eak aiOWOYdOS JO PUd) //6| UL ]BUOISSajold pauun, .
LL6i ABBA BU) JO BJajUIy sjeweq4 +
(L461 9/61) URDEWY-|y Weal jsuij +

esiINL JO AYSUBAIUNe

Alpeqoi6 squeas ZG JO duu, e

(686L “S8El ‘8Z6L) diysuoidweyd VOd S.uaWOM - UOIdWeYd Jofew auUii-¢

 

|
| SJUBWBUINO} WOd71 By JO JBULIMA
| SAQV10O99NV YAaNVD

 

SALVLS G3ALINA
Tv ‘wingny

Z3do7 AQUEN

 
